DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and associated arguments filed June 6, 2022, have been fully considered but they are not persuasive. 
Applicant argues that Niiyama (US 2007/0058114) fails to disclose or suggest the curvature evaluation value (S) recited in Claim 7 of 0.0003 mm or more and 1.24 mm or less.  This is not persuasive.  Niiyama teaches that the substrates may be inflexible substrates with a rectangular curved shape, used for example as a sunroof of a vehicle (e.g., paragraph [0044]).  The difference between the prior art Niiyama and Claim 7 appears to be in the specific curvature range.  Selecting a desired curvature based on design needs of sunroofs would have been obvious and within the level of ordinary skill in the art.
Accordingly, the previous rejections are maintained, modified in view of the amendments to the claims, as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7–12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2 and 7 (and Claims 8–12 in view of their dependence from Claim 7), Claims 2 and 7 recite the phrase “in a case where” which makes it unclear whether the limitations following this phrase are always required (that is, whether the specific way that the curvature evaluation value of the rectangle is determined is required).  For purposes of examination, the limitations will be considered required, and the phrase “in a case where” will be considered deleted from the claim.  
Appropriate clarification and correction are required in order to positively recite the limitations rather than their current optional form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7–12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0058114 to Niiyama et al.
	Regarding Claim 7, Niiyama discloses (e.g., Figs. 2, 3, and 6 and their corresponding descriptions) a laminated glass 10 in which a first glass plate 11, a first interlayer 14, a liquid crystal film 13, a second interlayer 16, and a second glass plate 12 are laminated and disposed in this order (e.g., Fig. 2, also Fig. 3, where resin layer 14 and sealed space 16 are not identified as “interlayers,” but can reasonably be considered such as the form a layer between glass plates 11 and 12 and liquid crystal film 13), wherein the liquid crystal film includes, a first base material layer 31, a first transparent electrode layer 33 that is formed on the first base material layer, a second base material layer 32, a second transparent electrode layer 34 that is formed on the second base material layer and is disposed to be opposed to the first transparent electrode layer, and a liquid crystal material 35 that is disposed between the first transparent electrode layer and the second transparent electrode layer (Fig. 6) and causes a transmittance to vary in correspondence with a potential difference between the first transparent electrode layer and the second transparent electrode layer (paragraphs [0087]–[0088]), a glass transition point of the first base material layer and the second base material layer is 100° C. or higher (where Niiyama teaches the base materials as glass, e.g., paragraph [0084], suggesting a glass transition point of over 100° C), and a plate surface of the laminated glass has a three-dimensional curved surface shape (Fig. 2).
Niiyama further would have rendered obvious, in a case where an arbitrary rectangle that is inscribed in an external shape of the laminated glass in plan view at three or more points is set, and a greater one between a variation amount of a first dimension in the rectangle along a surface shape of the laminated glass in a direction parallel to one side of the rectangle in plan view and a variation amount of a second dimension in the rectangle along the surface shape of the laminated glass in a direction parallel to another side of the rectangle in plan view is set as a curvature evaluation value of the rectangle, in the laminated glass, the curvature evaluation value of the rectangle is 0.0003 mm or more and 1.24 mm or less (where Niiyama does not explicitly disclose a specific curvature, but teaches that the liquid crystal film 13 has inflexible substrates with a rectangular curved shape, used for example as a sunroof of a vehicle, and selecting a desired curvature based on design needs and applications of a sunroof would have been obvious, paragraphs [0044] and [0084]).
	Regarding Claim 8, Niiyama would have rendered obvious wherein the glass transition point of the first base material layer and the second base material layer is 130° C. or higher (where Niiyama teaches the base materials as glass, e.g., paragraph [0084], suggesting a glass transition point of over 130° C).
	Regarding Claim 9, Niiyama would have rendered obvious wherein the first base material layer and the second base material layer are formed from any one of a polycarbonate resin, and a cycloolefin polymer resin, and have a thickness of 100 μm or less (e.g., paragraph [0084] of Niiyama, and where selecting a specific thickness would have been obvious as a matter of design choice based on a desired use of the laminated glass and desired thinness balanced with desired strength and other optical properties).
	Regarding Claim 10, Niiyama would have rendered obvious wherein the first base material layer and the second base material layer are formed from a non-stretched material (e.g., paragraph [0084] of Niiyama).
	Regarding Claim 11, Niiyama would have rendered obvious wherein the first base material layer and the second base material layer are formed from a material of which Young's modulus is 4.3 GPa or less (e.g., paragraph [0084] of Niiyama).
	Regarding Claim 12, Niiyama would have rendered obvious wherein a plate surface of the laminated glass has a radius of curvature of 2000 mm or less (where Niiyama does not explicitly disclose a specific curvature, but teaches that the liquid crystal film 13 has inflexible substrates, suggesting a very limited curvature, and also where the device of Niiyama may be, for example, a sunroof, selecting a desired curvature based on design needs and applications would have been obvious, paragraphs [0044] and [0084]).
	
Allowable Subject Matter
Claims 1–5 are allowed (with Claim 2 subject to the §112 rejection above).
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, Niiyama, as noted above in the rejections of Claims 6–14, teaches features of Claim 1, and U.S. Patent Application Publication No. 2019/0121186 to Miura et al. teaches similar features.  However, the prior art of record fails to disclose, and would not have rendered obvious, the combination of all features recited in Claim 1, taken all together as a whole, including but not limited to, “a thermoforming process of heating the liquid crystal film to a temperature equal to or higher than a glass transition point of the first base material layer and the second base material layer to form a three-dimensional curved surface shape of the laminated glass in the liquid crystal film; and a joining process of heating the laminated body in which the first glass plate and the second glass plate sandwich a liquid crystal film at a temperature lower than a glass transition point of the first base material layer and the second base material layer after performing the thermoforming process, and pressing the laminated body at a predetermined pressure for joining”.  Claims 2–5 depend from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871